DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claimed, “an etched portion that is formed at least partially on the protective film” is unclear. According to the specification, the protective film is represented by reference numeral 30. No drawings show an “etched portion” on the protective film.
Regarding claims 10 and 14, the claimed, “inflow of downward the resin” is unclear. Further regarding claims 10 and 14, the claimed, “which is the direction” 
Regarding claim 12, the claimed, “the stagger formed between the exposed surface” is unclear.
Regarding claim 16, the claimed, “the stagger formed” is unclear. Furthermore, the claimed, “the exposed surface” lacks antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9–16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minamitani et al. (US Pub. # 20100077851), hereinafter referred to as Minamitani, in view of Oda (US Pub. # 20080148842).
Regarding claim 9, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “A thermal airflow sensor (Fig. 1, 8a; para. [051, 061]) comprising: a sensor element (1) having a thin-wall portion (30), wherein the thin-wall portion has a heating resistor (Fig. 1, ref. # 4); a bonding wire electrically connected to the sensor element [049]; a protective film (6) formed on a surface of 
The ordinary artisan would have been motivated to modify Minamitani’s invention for at least the purpose of protecting the wire bond from vibrations occurring in the automotive area (see [072] of Minamitani).
  Regarding claims 10 and 14, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “wherein a portion that suppresses the inflow of downward the resin, which is the direction of the thin-wall portion (airflow 40 shown in Fig. 1a, suppressed similarly by portion at where 12 points in Fig. 8a; portion here of Minamitani similar to “portion” described by Applicant in response and clarification of remarks).”  
Regarding claims 11 and 15, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “wherein the protective film (6) is not covered with the resin and has an outer peripheral edge located outside the thin-
Regarding claims 12 and 16, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “a stagger (Fig. 8a, area where 12 points); wherein the stagger formed between the exposed surface of the sensor element and the protective film (area where 12 points is between 6 and exposed surface of 30).”  
Regarding claim 13, as best the examiner can ascertain from the language of the claims, Minamitani teaches, “wherein the portion is wall (side wall on 6).”  
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. In the remarks, Applicant doesn’t even address the prior rejections, but merely points to the new claim language recited in at least claims 9–16. The claims stand rejected as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.